 In the Matter of SEMET-SOLVAY COMPANYandUNITED STEELWORKERSOF AMERICA,C. I. O.In the Matter of SEMET-SOLVAY COMPANYandUNITED STEELWORKERSOF AMERICA,C. I. O.Cases Nos. 9-C-2132 and 9-R-1477, respectively.-Decided May 28,1946DECISIONANDORDEROn June 11, 1945, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent had engagedin and was engaging in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto. In theIntermediate Report, he further found that the respondent had interferedwith an election conducted by the Board among the respondent's em-ployees to determine representatives for the purpose of collective bar-gaining, and recommended that the election be set aside. Thereafter, therespondent filed exceptions to the Intermediate Report and a supportingbrief.On March 7, 1946, the Board at Washington, D. C., heard oralargument in which the respondent participated ; the Union appeared butdid not participate in the argument.The Board has considered the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the IntermediateReport, the respondent's exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the exceptions, modifications, andadditions noted below:1.The respondent contends that the Union's Objections to the Electionshould be dismissed upon the ground that they were not filed within thetime limit established in the Board's Rules and Regulations, Series 3,as amended, Article III, Section 10. The Trial Examiner found that,while the Union was tardy by 2 days in filing its Objections, the re-spondent was not prejudiced thereby, and he recommended that the68 N. L. R. B, No. 41.352 SEMET-SOLVAY COMPANY353Board "waive the technical requirement of time for filing." We find itunnecessary to rule on the respondent's contention or on the TrialExaminer's recommendation, inasmuch as our Order herein, setting asidethe election, is based not upon the Objections but rather upon ourfinding hereinafter set forth that the respondent committed certain unfairlabor practices, as alleged in the complaint, which interfered with theemployees' exercise of a free choice of representatives in the election.In view of the length of time which has elapsed since the election, weshall dismiss the petition for an investigation and certification of repre-sentatives,without prejudice to the filing of a new petition.2.We concur in the Trial Examiner's conclusion that Assistant MasterMechanic Allen's statement to employee Salyers regarding the latter'srole as watcher in the election, as set forth in the Intermediate Report,constitutes a violation of Section 8 (1) of the Act. In reaching thisconclusion, the Trial Examiner discredited Allen's denial and found that"Allen spoke substantially" as Salvers testified.However, the TrialExaminer did not refer specifically in his Intermediate Report to addi-tional related testimony hereinafter mentioned. As stated in the Inter-mediate Report, Allen in his testimony admitted having a conversationwith Salyers before the election but gave a different and innocuousversion of it. Allen further testified, and this is the portion not specifi-cally adverted to by the Trial Examiner, that he had later heard a rumorthat he had spoken to Salyers regarding his role as watcher in the electionas Salyers testified to at the hearing; that he (Allen) told SuperintendentImes about the rumor and asked Imes what to do; that Imes told Allento adjust the matter with Salyers; that Allen then told Salyers what hehad heard; and that Salyers said: "No sir, you did not say that."Although- Imes corroborated Allen in his testimony that Allen had toldImes about the rumor and that he had told Allen to adjust the matterwith Salyers, Imes admitted that he never discussed the matter againeitherwith Allen or Salyers to determine whether Allen had, in fact,confronted Salyers with the alleged rumor. Salyers denied that thisconversation with Allen ever took place.' Although the Trial Examinerdoes not specifically advert to and resolve this conflicting testimony, itis reasonable to infer that, in finding that "Allen spoke substantially astestified by Salyers" and in discrediting Allen, he took the related testi-mony into account and resolved the conflict with respect thereto in favorof Salyers' denial. In any event, we find, as did the Trial Examiner,that Salyers was a credible witness and we credit his denial. Allen andImes have been found by the Trial Examiner not to be credible witnessesIUpon direct eximinatior, Salyers testified that the only conversation he ever had withAllen as to union affairs was the one to which he(Salyers)had testified,and upon cross-examination he specifically denied Allen's testimonyregarding the alleged subsequent con-versation. 354DECISIONS OF NATIONALLABOR RELATIONS BOARDwith respect to other testimony, and we do not credit them with regardto this incident.3.We concur in the Trial Examiner's finding that the respondentviolated Section 8 (1) of the Act. Although, as the Trial Examinerfound, the pre-election letter of Superintendent Imes, "if it stood alone,might have been regarded within the permissible bounds of free speech,"the evidence reveals that it was an integral and inseparable part of anunlawful campaign of interference and restraint which consisted ofstatements by Superintendent Imes, Assistant Master Mechanic Allen,and Foremen Owens and Armstrong, as set forth in the IntermediateReport. Thus viewed, the letter stands upon no privileged ground 2 Thestatements in the letter were charged with intimidatory overtones con-veyed by the conduct of Imes, Owens, Allen, and Armstrong. As foundabove, Allen warned Salyers in no uncertain terms that union adherentswould lose their jobs unless they abandoned union activity. ForemanArmstrong's statement to employee King - "You be sure to vote againsttheUnion" - might reasonably have been interpreted by King as anorder which, if disregarded, entailed some risk of reprisal particularlyin the absence of any assurance against discrimination by Armstrong.So too concerning the statement of Foreman Allen that he hoped thata number of the employees most active in the Union would change theirminds about the election. Here again, in the absence of any expressassurance against discrimination by Allen, such an expression of "hope"by their foreman could reasonably put these active unionists in fear thatitmight be unsafe not to "change their minds about the election," par-ticularly in view of Allen's prior threat to Salyers. In addition, by hisstatement to employees Ross and Walters, union officers, that "they"had "it in" for a "bunch" of the employees, following the complaint ofthese employees that they were not receiving their share of availableovertime work, Foreman Owens implied that the respondent was penal-izing employees for their union activity.3Walters and Ross construedthe word "they" to refer to high company officials and Walters testified,in effect, that, as he understood it, the statement was made by Owens toexplain why Walters and Ross were not receiving more overtime.42See, for example,N L. R B v Trojan Powder Company,135 F.(2d)377;andN.L.R. B.vAmerican Laundry Machinery Co,152 F (2d) 400 (C. C. A. 2).'Like the Trial Examiner, we make no finding that the respondentdid in fact unlawfullydiscriminate against Ross and Walteis in regard to overtime work; but thisdoes not renderOwen's statement any the less unlawful.°The statementofOwens was notcovered bytheallegationsofthe complaint.However,inasmuch as the issue was fully litigated at the hearing andthe respondent has at no timeexceptedto the introductionof evidence or the Trial Examiner's findings with respect to thestatementon theground, weshall, and herebydo, adopt the Trial Examiner'sfindings. SeeMatter of Foid Motor Company,57N L R. B 1814,Matter of Fort Wayne CorrugatedPaper Company,14 N. L. R B 1, enf'd 111 F. (2d) 869 (C. C A7),Matter ofEagle-PackerMining & Smeltang Company,16 ?; L R B 727, enf'd 119 F (2d) 903, 910 (C. C A 8) SEMET-SOLVAY COMPANY355In its brief, the respondent argues that, even if its foremen made thestatements set forth in the Intermediate Report and above, the effectof the statements was "nullified" by the pre-election letter and certainalleged oral statements of the respondent's top operating official, DivisionSuperintendent Imes. The rule to be applied, argues the respondent, isthe one laid down inN L. R. B. v. T L Brandeis and Sons,145 F. (2d)556 (C. C. A. 8) : "When * * * the employer has clearly defined his atti-tude of non-interference, the expressions of minor supervisors to thecontrary must be regarded as their individual views - they speak withoutauthority from their employer."We believe that this principle is inappli-cable to the facts of the present case inasmuch as the record does notdisclose so clear a definition by the respondent of an "attitude of non-interference" that the allegedly unlawful statements of its supervisorsmust be regarded as their individual views. In support of its argument,the respondent relies upon a statement of assurance against discrimina-tion in Imes' pre-election letter and on certain alleged conversationsbetween Imes and two employees. With respect to the alleged conver-sations, there is testimony by Imes that he spoke to two employeesseparately on two occasions in which he assured them that their unionactivitywould not result in discrimination. He testified that one of theconversationswas with employee Salyers. However, Salyers crediblytestified that the only conversation he ever had with any representativeof tnanagement concerning union affairs was with Assistant MasterMechanic Allen. The other Imes' conversation, according to him, waswith employee Walters. The Trial Examiner discusses this conversationin his Intermediate Report and creditsWalters' version of it in whichno mention is made of any assurance from Imes. With respect to Imes'pre-election letter, there is the following single statement of assurancein it :5 "Whatever the decision (in the election) you need fear no dis-crimination or coercion." The respondent's position is that such a singlestatement of assurance by a high management official embodied in aletter, which itself was an integral part of an anti-union campaign, nullifiesthewhole campaign of interference and restraint conducted by lessersupervisory employees both before and after the sending of the letter.Such a proposition is patently without merit. It can scarcely be said thatthe respondent has by that single statement so clearly defined a policyof non-interference that the anti-union and coercive statements of itssupervisors must be regarded as their individual views. If we were toadopt the respondent's view, it would mean that an employer through itssupervisors could conduct a campaign of interference, restraint, and'the statement in the letter denying a rumor thatmen were going to be "run off" by therespondent was unrelated to union activities and hence doesnot constitute a statement ofa=surance.696966-46-24 356DECISIONS OF NATIONALLABOR RELATIONS BOARDcoercion against a union with impunity merely by sending to its rankand file employees sometime during that campaign a letter containing asingle statement of assurance buried among paragraphs of anti-unionargument.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Semet-Solvay Company, Ashland,Kentucky, and its officers,agents,successors,and assigns shall:1.Cease and desist from:(a)Threatening to take, orintimatingthat ithas taken economicreprisals against its employees because of their membershipin, or otheractivities on behalf of, United Steelworkers of America, C. I. 0., or anyother labor organization ;(b)Directing employeesto vote for or against the above-named orany other labor organization.2.Take the following affirmativeaction,which the Boardfinds willeffectuate the policies of the Act :(a)Post at its plant at Ashland, Kentucky,copies of the noticeattached hereto,marked "Appendix A." Copies of said notice, to befurnished by the Regional Director of the Ninth Region, shall, afterbeing duly signed by the respondent's representative, be posted by therespondent immediately upon receipt thereof, and maintained by it forsixty (60) consecutive days thereafterin conspicuous places,including allplaceswhere notices to employees are customarily posted. Reasonablesteps shall be taken by the respondent to insure that saidnotices arenot altered, defaced, or covered by any other material;(b)Notify the Regional Director for the Ninth Region (Cincinnati,Ohio) in writing, within ten (10) days from the date of this Order,what steps the respondent has taken to comply herewith.IT IS FURTHER ORDERED that the election held on September21, 1944,among employees of the Semet-Solvay Companyat its plantin Ashland,Kentucky, be, and it hereby is, set aside, and that the petition for investi-gation and certification of representatives in Case No.9-R-1477 be,and it hereby is, dismissed, without prejudice.AND IT IS FURTHERORDERED that the complaint be dismissed insofaras it allegesthat the respondenttransported eligible voters to and fromthe pollingplace onthe day ofthe election.MR GERARD D. REILLY took no part in the consideration of the aboveDecision and Order. APPENDIX ANOTICE TO ALLEMPLOYEES357Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not threaten to take, or intimate that we have taken, eco-nomic reprisal against our employees because of their membershipin, or other activities on behalf of, United Steelworkers of America,C. I. 0., or any other labor organization.We will not direct our employees to vote for or against the above-named or any other labor organization.All our employees are free to become or remain members ofUnited Steelworkers of America or any other labor organization.SEMET-SOLVAY COMPANY,Employer.By .............................(Representative)(Title)Dated ..... ................This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. James A. Shaw,for the Board.Mr. Rockwell T. Gust,of Detroit,Mich,Mr. Harry S. Ferguson,of New York,N. Y., andMr. Howard Van Antwerp,of Ashland, Ky., for the respondent.Mr. John J Brownlee,of Pittsburgh, Pa, andMessrs.Mitchell Slone, ArthurG Warren,andHenry Johnson,of Ashland, Ky., for the Union.STATEMENT OF THE CASEOn June 12, 1944, United Steelworkers of America, C. I. 0., herein called theUnion, filed with the Regional Director for the Ninth Region (Cincinnati, Ohio), apetition for investigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.On August 23, 1944, the National Labor Relations Board, herein called the Board,issued its Decision and Direction of Elections, in which it directed that an electionby secret ballot be held to determine whether or not certain of the employees ofSemet-Solvay Company, herein called the respondent, desired to be represented bythe Union On September 21, 1944, pursuant to the aforesaid Direction of Elections,an election by secret ballot was conducted by the Regional Director among theemployees in a unit found by the Board to be appropriate. The Tally of Ballotsissued on September 21, 1944, showed that a majority of the votes were cast 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst the Union.' On September 26, 1944, the Union executed a Protest andObjections to Election, and this was filed with the Regional Director on September28, 1944. On January 17, 1945, the Regional Director issued his report on ObjectionstoElection, copies of which were duly served upon the respondent and the Union,finding that the Objections raised a substantial and material issue with respectto the conduct of the election and recommending that a formal hearing be heldon the Objections. On February 10, 1945, the respondent filed Exceptions to theRegional Director's Report on Objections to Election, in which it moved to striketheObjections to the Election and the Report thereon on the ground that theObjections were not filed within five (5) days after the election as required bythe rules and regulations of the Board.2 On February 15, 1945, the Board issueditsOrder Directing Hearing on Objections to Election "reserving to the Companythe right to raise the issue of the timeliness of the filing of said Objections."On March 13, 1945, the Union filed a charge that the respondent had violatedSection 8 (1) of the Act. On March 16, 1945, the Board, pursuant to Article II,Section 36 (b) and Article III, Section 13 (c) (2) of the Board's Rules andRegulations - Series 3, as amended, ordered that the complaint case and the caseon objections to election be consolidated.On March 20, 1945, the Board, by its aforesaid Regional Director, issued a com-plaint against the respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (1) and Section 2 (6) and (7) of the Act. Copies of the complaint,accompanied by the charge, Order Directing Hearing on Objections to Election,Order Consolidating Cases, and Notice of Hearing of Consolidated Cases, wereduly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint as amended at thehearing, alleged in substance that the respondent, commencing on or about August23, 1944, (a)-attempted to persuade employees selected by the Union not to serveas observers for the Union at the election, (b) transported eligible voters to andfrom the polling place on the day of the election, (c) mailed to its employees shortlyprior to the election a letter setting forth its opposition to the Union, and urging itsemployees to vote against the Union, and (d) urged and attempted to persuadeits employees to vote against the Union in the election 3The respondent, by its answer, filed on March 26, 1945, denied the commissionof the unfair labor practices alleged.Pursuant to notice, a hearing was held on April 12 and 13, 1945, at Ashland,Kentucky, before the undersigned Trial Examiner, duly designated by the ChiefTrial Examiner. The Board and the respondent were represented by counsel andtheUnion by representatives. All parties participated in the hearing Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties. At the close of the hearing,Board's counsel moved to conform the complaint to the proof as to names, dates,and places. The motion was granted. Opportunity was afforded the parties to argue'The tally showed the following resultsApproximate number of eligible voters ................. ...... 206Valid votes counted ............................ .............. ...........198Votescastfor UnitedSteelworkersof America, C. I. 0...........93Votes cast against participatingunion .......... . . ............l0iChallengedballots ...................................... ....... . ....0Void ballots ..................... ......... . ................... .......2Article III, Sec. 10.a The fourthallegationwas addedby motion granted atthe bearingat theclose of theBoard's case. SEMET-SOLVAY COMPANY359orally before the undersigned and to file briefs with the undersigned. All declinedthe opportunity.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a New York corporation with its principal offices and placeof business in New York, New York. It operates coke plants throughout thecountry, the one here concerned being located at Ashland, Kentucky, where itmanufactures coke and by-products of coal. During the 12 months preceding thehearing, 50 percent of the principal raw materials used by the Ashland plantwas obtained from States other than Kentucky, and during the same period,approximately 20 percent of the finished products produced at the Ashland plantwas shipped to points outside the State of Kentucky. The respondent admits thatit is engaged in commerce within the meaning of the ActII.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion1.BackgroundThe employees of the respondent's plant at Ashland, Kentucky, herein calledthe plant, have never been organized. An attempt to organize the employees wasmade by District 50 of the United Mine Workers in 1943. About that timeGuffey Walters applied for reemployment upon his release from military serviceSuperintendent Conklin, since superseded by Superintendent Darr, askedWalterswhat the boys in the Army thought about unions and the way "the boys hadbeen acting around these plants."4 Early in June 1944, the charging Union wasorganizing.About June 1, 1944, Alonzo King, whose last employment had beeninDetroit, applied to Assistant Superintendent Dobson for employment. Dobsonasked King if he belonged to a union. King replied that he did not. Dobson askedhim if he had belonged to a union in Detroit and King said that he had but that he*The quoted words are taken from Walters' testimony Conklin did not testify.In 1943 the Board conducted an election among the employees in which District 50 of theUnitedMineWorkers was on the ballot. The vote was against that union According towitnessDenver Elswick, who at that time was a foreman at the plant, Frank Norton, thenassistant superintendent, following that election, showed him a bock in which employees' nameswere listed and remarked, as he scratched a name from the list, "There is another goodC I. 0. vote gone." Elswick apparently inferred that the list was one of union members.Norton denied the statement, although he admitted he had a pay-roll list of all the employeesWhile the undersigned believes Norton may, in the presence, of Elswick, have scratched aname from the list, the undersigned concludes, from the fact that the incident occurred aftertheDistrict 50 election, from Elswick's confusion of the C. I. 0. with District 50, fromthe fact that Norton could have crossed out the name of a severed employee, and fromNorton's testimony, with which the undersigned was favorably impressed, that Elswick mis-interpreted the incident, and therefore the undersigned credits Norton's denial. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDno longer belonged to one. Dobson said that he did not want to hire anyone thatbelonged to a union, that there was no union there, and that King did not haveto pay to work there.52.The respondent's pre-electionconduct(a)Statements of supervisors and ofictals-in generalDivision Superintendent Imes was well informed with regard to the rights guar-anteed to employees under the Act. Both he and Superintendent Darr had, in fore-men's meetings, instructed the foremen regarding those rights, but the foremenwere not instructed to refrain from discussing the Union with the employees.Witness Denver Elswick, who until after the election was a foreman with therespondent, but who at the time of the hearing was no longer in the respondent'semploy, testified that at foremen's meetings the foremen had been instructed to bevery careful of what they said to employees about the Union. He also testifiedthat Imes had instructed him how to approach employees to talk to them aboutunion subjects, and that Imes had instructed him to be careful of what he saidin influencing the employees not to join the Union. He quoted Imes as saying thatthere was more than one way of getting toa man'sheart to get information outof him. This statement was denied by Imes, who testified that Elswick had twistedthe facts.While the undersigned believes that Elswick may not have quoted Imes'specific words accurately, he believes that the foremen understood from what Imessaid that they were privileged to question the employees regarding their attitudetoward unions and by use of careful language to dissuade them from joiningunions .6This conclusion is reached not merely from Elswick's testimony but from theimproper statements which supervisors made to employees, hereinafter related,which apparently give expression to such an understanding, and from all theevidence.Itwas Imes' belief that only dissatisfied employees joined unions and that ifthe foremen treated their men well and "lived close to them" the employees wouldnot desire a union. Imes also believed that the respondent had done and would doasmuch or more for the employees than a union could do. He expressed suchviews to employees and permitted the foremen to do likewise.About 10 days before the election, in the carpenter shop, Imes asked employeeGuffey Walters what the employees thought about the Union, saying that he himselfcould not understand how any outsiders could do any more for the men than therespondent could do for them.? A few days later, in the plant car barn, Imes hadiThe foregoing finding is based on King's testimony. Dobson denied the statements attributedto him by King. King was hired but never joined the Union and was apparentlydisinterested.The undersigned regarded King as a credible witness and credits his testimony.King wasinterviewed by Superintendent Darr after his interview with Dobson and King testified(and Darr denied) that Darr told him he had to watch whom he hired and that he did notwant to hire any union members. King's testimony is credited. The complaintcontained noallegationthatwould cover theforegoing statements of Dobson and Darr as violations ofSection S (1) of the Act, and although Board's counsel was given an opportunity to amendthe complaint at the hearing following the giving of King's testimony, the amendment there-after offered and allowed did not cover these statements. The undersigned, therefore, makesno finding that they constitute unfair labor practices. The conclusions herein reached are notinfluenced by the abote findings and the incident is mentioned here solely as background.EForeman Arthur Greene testified for the respondent that the foremen had been instructed"not to discussit[theUnion]with anyone unless someone come to you and then just as lightas you could, be sure that you didn't say anythingto discriminateyou or them."7This finding is based on Walters' credited testimony.Imestestified that he did notremember a conversation in the carpenter shop with Walters but admitted thathe had, inanother conversation testified to by Walters, made such astatement. SEMET-SOLVAY COMPANY361another conversation withWalters in which he asked Walters what he thoughtabout the election.Walters told Imes he thought it would go over. Imes, accordingtoWalters' credited testimony, said he did not think it would, that he would notgive up until the last vote was counted, and that he did not think the men wouldlet him down.8About 2 months prior to the election Foreman Lawrence Leach remarked inthe presence of several employees that he could not see how the employees figuredthat anyone outside could do anything for them like they could on the inside.(b)Persuading employees not to serve as election observersfor the Union, or to abandon the UnionA week before the election, Assistant Master Mechanic John Allen spoke toemployeeHerbert Salyers, who was president of the Union's local, and said heunderstood Salyers was to be a watcher in the election.When Salyers admittedit,according to Salyers' testimony, Allen said, "I'd rather you wouldn't havenothing to do with it. Drop out of it. When this war is over and these boys allcome back from the Army, you boys will, all that have worked in the election andvoted for it, be the first to go out the gate." Allen admitted having had a conversa-tion with Salyers before the election but specifically denied the statements attributedto him. According to Allen, he asked Salyers what he thought about the electionand Salyers said he had no idea about it; Allen then said he heard that Salyerswas to be a watcher at the election and Salyers replied that he did not knowwhether or not he would be ; Allen said, "Well, I heard you were," and "Herb, thatindicates that I have fallen down on my job if you want to get somebody else totake up your grievances and intercede between the authorities and yourselfbesidesme. It indicates that I haven't treated you right." Allen testified that hetold Salyers it was his privilege to do whatever he pleased at the election Theundersigned finds that Allen spoke substantially as testified by Salyers and thatifAllen did, as he testified, tell Salyers it was his privilege to do whatever hepleased at the election, the effect of it was nullified by his attempt to influenceSalyers to give up his desire for union representationA day or two before the election, in a conversation about the Union whichAllen opened with Walters, who was the vice president of the local of the Union,Allen named about five employees, including Salyers and Frank Ross, treasurerof the local, and said that he hoped they would change their minds about theelections(c) Imes' pre-election letter to the employeesUnder date of September 18, 1944, Imes sent to all of the employees the follow-ing letter:You are of course aware of the fact that an election is to be conducted amongthemen of our Ashland plant under the supervision of the National LaborRelations Board. The election is for the purpose of determining whether youand the rest of our men do or do not desire an organization, known as C. I. 0.,to represent them in dealing with the Company on various matters pertainingto their work. This plant went through a similar experience about a year agowhen another organization was rejected for the same purpose by the men inthis plant through a clean cut expression of their sentiment by secret ballot."Imes denied having made this statement. The undersigned does not credit his denial.9Allen denied having had this conversation with Walters. The undersigned does not credithis denial. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDIwant it to becrystalclearto you that my onlydesire in this as in allmatters isto arriveat a resultthat will make for the betterment of conditionsfor all of us. I come outto this plant daily and I perform my assigned taskfor exactlythe same reasonyou do which is to provide a living for my familyso we all havethe one common interest above everything else and must becompletely dependent on each other to best achieve that commoninterest.Even though all of us as employees of the Company do have the sameinterestin anything affecting the plant it has been decreed thatsome of us,includingmyself, do not have a vote in a matter such as this. However, I wantto assureyou that I am perfectly content to abide by your judgment afteryou have carefully thought out the entire question and arrived at a decision.Whatever the decision, you need fear no discrimination or coercion.In orderto arrive at that decision it is important that all facts concerningthematter be known and considered Some of our men who have not beenhere so long should know more of the facts about their Company and it ismy desire to so inform them of things which they can readily substantiate bytalkingto the older men.The Ashland plant was built in 1913 and operated continuously until Sep-tember, 1932, when it was shut down for eleven months It was started againin July, 1933, and except for one month due to flood in 1937 has operatedcontinuously to date. The one shut downin 31years which occurred in 1932was dueto two things: the majority of our production was directed to onecustomerand when that customer did not take our production, it took sometime to makethe necessaryarrangementsforwider distribution of thatproduction.Sincethat time we have spent a lot of money in further improvements.In 1935 we built complete new coke handling facilities with further improve-ments in 1943.In 1937 and 1938 we built 12 additional coke ovens and fullymodernizedour plant from the standpoint of power generation, pumps andmotors and atthat time also provided flood protection to various parts of theplant.In 1939 we installed facilities for receiving coal and shipping coke byriver and in 1940 purchased our own towboat to operate along with our fleetof barges. In 1944 we extended our gas system to provide for the outlet ofconsiderablymore gas. These and many other improvements represent theinvestmentof hundreds of thousands of dollars and our Company's beliefin the future of the Ashland plant which should mean our own belief can beno less than that.Unfortunately, while we arediscussingthe future, we are forced to recognizethe fact thatfrom timeto timea maliciousstory is spread in some quartersthatvariousmen are goingto be "run off". Ask any man who has workedwith me or who has become acquainted with Jim Darr if we are the typeto ever "run off" any man.An all importantquestionand one about which the truth is twisted consid-erablyby some peopleiswages. As you know, your Company's policy in thisrespect has always been very good and this plant has alv ays been the leaderin this area in thegranting ofincreasesuntil wages were frozen by PresidentialOrder in October, 1942. During the eighteen monthsprior tothat time therewerefourseparate increases in this plant amountingtomore than 30 per centon theaverage.Executive Order 9250 which was issued by the President October 3, 1942,was designed,and I quotefromtheOrder, "in order to controlso far aspossible the inflationary tendenciesand the vastdislocations attendantthereon SEMET-SOLVAY COMPANY363which threaten our military effort and our domestic economic structure, andfor themore effective prosecutionof the war." Since that timenumerousunsuccessfulattemptshave been made to break down the order and thepurpose for which the Government intended it to protect you and me. Itwould be ridiculous for me or any other person or organization to promiseyou that wages could be affected in any way which does not comply with theGovernment's announced stabilization policy. If that policy is changed, Ibelieve you'll find that generally speaking you will fare as well as the employeesof other manufacturing plants in Ashland, including those where there areunionsYou can best judge this by your experience to date.There are other things which reflect the attitude of your Company over theyearsThe vacation plan which was set up several years ago should be com-pared with others in Ashland as it is outstanding for its liberal provisionsThe same is true of theinsuranceprogram in which we are all participating;also the experience in 1937 when many men were unable to work because ofthe flood but received their normal income anyway, the modern locker roomfacilitiesinstalled two years ago, the firm policy of tolerating only fair andsquare management-all of these were completely voluntary and without costto youof union representation,and are a fair measure of the position you canexpect your Company to take in any matter that affects the welfare of the plant.For several years in this plant it has been a rule that no relative of anyforeman could be hired Perhaps that has worked a hardship on some verygood men but we feelit is necessaryin order to be sure of no favoritismYour Company is keenly desirous of finding men on the plant who by theirloyalty and proven ability are able to merit promotion when it is available,There is nota foremanon this plant who did not start at the bottom manyyears ago. Jim Darr was cleaning and loading tank cars at the old Dunbarplant in 1920,Iwas a sampleboy at Ironton in 1922, the men I report totraveled thesame roadand your management is composed of men who arevery muchinterestedin the men who do the jobs now that they once did.There are not many places where sucha situation exists andwhere so mucheffort is made to provide equal opportunity for all.The matter of representation does not seem to have been a difficult oneas I look back over the years During those years we certainly talked out allour problems ; whether it was working conditions, how to improveoperations,where to find the most rabbits, what to name the new baby or whether theCubs were as good as the Reds, all thosemany things in which we weremutually interested; and none of us ever experiencedthe so-called"wild-cat,unauthorized" affairs which have plagued the country for solong and our owncity only recently. I know that we all thoroughly enjoyed our own kind ofassociation and I also know that with Jim Darr and Jobi Dobson we have allthe makings for continuing that experience.After you have studied all thefactsat your command, yourchoice in thismatter should not be difficult. On the one hand you knowwhat to expect fromyour Company, based on whatithas donein the past ; you know what toexpect from me, based on the years we spent together On the other hand,if you study thefacts,you should know what to expect from an outsideorgani-zationif you choose to be represented by itYou may have expressed a choice in this matter before nowand perhapsyou have had a change in opinion fromtime to time.It does not matter onwhich side of the question you may have been beforeyou enter the votingbooth becauseonly there do you makethe final choice to exercise your free 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDright and satisfy your own conscience as you see fit. Because this election willhave an important bearing on whether we have to change our method oftalking out our problems. I only ask that you and every eligible man get outand vote in a free and democratic manner, and then after you have settledthismatter I hope we will continue to move together toward our common goal.(s)HAROLD IMES.Imes testified that he was influenced in his decision to write such a letter by thefact that he had heard certain rumors, to wit : that it was being said that therespondent was going to "run off a bunch of old men"; that the only way to geta wage increase was to join the Union because the respondent would not give one;and that there was favoritism shown by management. The undersigned finds thatthere were statements made by the Union or union sympathizers of this generalcharacter,10 and that Imes believed they were untrue although the Union hadcause to believe they were true.(d)Urging employees to vote against the UnionOn the day of the election when employee King reported to work his foreman,Samuel Armstrong, asked him if he had voted yet and King replied in the negative.Armstrong told him he could vote before he started work According to King'scredited testimony, Armstrong added, "You be sure to vote against the Union."11(e)Transporting workers to the pollsElswick testified that the foremen were instructed at a foreman's meeting thatthey could bring voters to the plant to vote.Witness Herbert Clark testified thaton the day of the election he saw Foreman Charley Walker drive into the planttwice, each time accompanied by an unidentified man, and that he saw Walkerdrive out once accompanied by employee James Barker. Comment is made belowas to this testimony.3.The respondent's post-election conductA few days after the election, Imes addressed the foremen in a meeting and,after commenting on the fact that the Union had lost the election by a vote of105 to 93, told them that that indicated 93 men at the plant were not satisfied withtheir type of management, that some of the men did not like working conditionsor something that affected their employment, and that he wanted the foremento live close to their men, handling their grievances and suggestions. He citedForeman Arthur Greene as a foreman who was doing a good job of handlinghis department and keeping his men satisfied and recommended him as setting anexample of a foreman living close to his men.1210 There was no substantiation that the second rumor took the form testified by Imes, buttheUnion in a circular told the employees that through its efforts their wages, hours, andworking conditions would be among the best in the major steel industries.liArmstrong denied the quoted statement although he admitted the rest. King appeared totestify under subpoena for the Board. As previously stated, King was not a member of theUnion and appeared to the undersigned as an honest and disinterested witness.11Elswick testified that Imes remarked that the vote was too close to be comfortable andthat "if we would all work like Arthur Greene, his department went over ninety per cent."Imes denied having made the statements attributed to him. While the undersigned does notregardElswick's testimony as dishonest, he believes that Elswick's recollection of detailswas imperfect, and as to the language attributed to Imes in this address the undersignedfavors Imes' account. Even as related by Imes, however, his remark about Greene, coupledwith the reference to the union men being dissatisfied, gives rise to the inference that, if theforemenhandledtheirmenlikeArthur Greene, they wouldnot want aunion. This is relatednot as a violationof the Act but solely as indicating that the respondent was relying on theforemen in its effort to avoid organization. SEMET-SOLVAY COMPANY365Sometime after the election, employees Frank Ross and Guffey Walters com-plained to their foreman, Lincous Owens, that they were not receiving their shareof the available overtime work. Owens did not give them any explanation but 1 dayapproached Ross and said to him, according to Ross, that "they" had it in for"a bunch" of the employees.134.ConclusionsThe sum of the evidence indicates that the respondent conducted a cautious butpersistent campaign to influence the employees not to join a union. Imes' pre-election letter,which, if it stood alone, might have been regarded as within thepermissible bounds of free speech, fitted into the pattern of that campaign. Thelanguage of the letter is, on the surface, innocuous, yet by innuendo which couldnot escape recognition by a person of average intelligence, it suggests to theemployees that unions are undesirable14 and that, by seeing the "facts" as the.respondent sees them, those previously in favor of the Union should and couldchange their minds when they voted in the election.Whether or not the denial ofalleged rumors was justified in this case, Imes' letter was not limited in its purposeto a denial of unfounded rumors. Its primary purpose, apparent from the context,was to discuss the election, to convince the employees that a union could accomplishnothing for the employees that the respondent could not provide, and subtly tosuggest to the employees that the issue was a choice of representation by theUnion or by the respondent. Such an issue is obviously a false one 15 Letters suchas this, though sanctioned by the Courts when standing alone16 have, whencoupled with other circumstances, been held to constitute interference with therights of employees guaranteed in Section 7 of the Act.17 In view of the surround-ing circumstances in this'case, the undersigned concludes and finds that Imes' letterto the employees shortly preceding the election did constitute interference, re-straint, and coercion within the meaning of Section 8 (1) of the Act.The undersigned further finds that, by the statements of Imes, Allen, Owens, andArmstrong, the respondent did interfere with, restrain, and coerce its employeesin the exercise of those rights in violation of Section 8 (1) of the Act.With reference to the transportation of employees to the polls, which, undercertain circumstances, has been condemned,18 the undersigned regards the evidence" Owens denied having made the statement. Ross' testimony was corroborated by Walterswho was standing unobserved behind a machine thatRoss was workingonwhen Owensmade the statement testified to The undersignedcreditsRoss' and Walters' testimony. In theperiod fromOctober 1, 1944, to January 1, 1945, therecord showsthat ofthe men in Owens'depaitment, employee Harold Green, a non-union man,earned themost overtimepay, $112.55.The next highest was $79 66 earned by a union member, William Gates Green performed thesame type of work asRoss and Walters.Other evidence was adduced from which it might havebeen inferred that after the election Walters was discriminatorily assigned a type of work hecould not tolerate following his return to work after a period of illness. The complaint did notallege such discrimination and Board counsel and the union representative stated that they didnot contend that thisassignment was discriminationand theundersignedmakes no findingthereon14 The allusion to "wild-cat, unauthorizedaffairs" suggeststhatthis is a symptom of unionsgenerally and that the respondent had escaped such "affairs" because therewas no union at itsplant. In the paragraph immediately following thatmaking reference to such affairs,the letter,after referring to what the employees knew theymight expect from the respondent,suggeststhat there are certain unrevealed "facts" (this was underscored) which shouldcause theem,ioytes to expect something of an unfavorably contrasted character from the Union.isN. LR. B. v.SunbeamElectricManufacturingCo,,,133F. (2d) 856, 860 (C.C.A. 7).isN. L.R. B.v.American Tube BendingCo.#134 F. (2d) 993(C. C. A. 2), cert.den. 320U S. 768.N L R B v. Trojan Powder Co,135 F (2d) 337 (C. C. A. 3),cert.den 320 U S 768,iP BigLake Oil Co, v N L. R.B.,146 F. (2) 967(C.C. A. 5). 366DECISIONSOF NATIONALLABOR RELATIONS BOARDin this case as inadequate to disclose an unfair labor practice or basis for objectionto election.While there is evidence that foremen were told that they couldtransport employees to the polls,itdoes not disclose whether this was limited tothose whom the foremen might choose to transport or that they were allowed todiscriminate in regard to which employees they might transport,and the evidencethat one foreman did transport employees to the polls was inconclusive since theonly employee recognized as having ridden with a foreman was not shown to havebeen taken to the polls. It was not even shown where the polls were with referenceto the direction the foreman was driving that employee.On the facts of this caseit is not reasonable to infer that the employees,even the one who rode with theforeman, away from the polls for all that appears in the record,might have beeninfluenced in any way.The undersigned therefore finds that the evidence did notsustain the charge made in the third ground listed in the Objection to Elections'9and in clause(b) of paragraph 4 of the complaint concerning transportation ofemployees to the polls.In view ofall the circumstances found, however,t'jeundersigned concludes andfinds that the respondent did not maintain the standard of neutrality required ofit in respect to the election and that the remaining charges of the complaint andof the Objections to Election were sustainedIV.THE EFFECTOF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with its operations described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and such of them as have been found to be unfair labor practices tend to leadto labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and that it takecertain affirmative action which the undersigned finds will effectuate the policiesof the Act.The undersigned will also recommend that the objections to the election besustained and that the results J)f the election be set aside.20Itwill be recommended that the complaint be dismissed insofar as it charges therespondent with having transported eligible voters to and from polling places onthe day of the election.19 The grounds listed in the Protest and Objection to Election are.(1) Sending out a letter to all employees of Company, dated September 18th, 1944,and signed by Harold Imes, official of the Company. Photostatic copy of thisletter isattached(2)Through its foreman, John Allen, theCompanytried to intimidate and coerce anobserver appointed by the Union, in an effort to get him not to serve as watcher in theN. L. R. B. election.Copyof affidavit to this effect is attached.(3)Through its agents or employees, the Company hauled employees from outside theplant into the plant on election day. Copy of affidavit to this effect is attached.20 The respondent excepted to the fact that the Protest and Objection to Election was filedon the seventh day after the election instead of within 5 days after the election as required bythe rules of the Board The undersigned finds that the respondent was not prejudiced by the2-day tardiness of the Union in filing its objections, and, in view of the fact that the objectionswere substantial, recommended that theBoardwaive the technicalrequirement of time forfiling SEMET-SOLVAY COMPANY367Upon the basis of the above findings of fact, and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.United Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.4.The respondent did not interfere with, restrain, or coerce its employees asalleged in clause (b) of paragraph 4 of the complaint which charged the respondentwith having transported eligible voters to and from the polling place on the dayof the election.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Semet-Solvay Company, Ashland,Kentucky, its officers, agents, successors, and assigns shall1.Cease and desist from in any manner interfering with, restraining,or coercingitsemployees in the exercise of the right to self-organization, to form labororganizations, to join or assist United Steelworkers of America, C. I 0., or anyother labor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersignedfindswilleffectuate the policies of the Act:(a) Post atits plant atAshland, Kentucky, copies of the notice attached hereto,marked "Appendix A." Copies ofsaid notice,to be furnished by theRegionalDirector of the Ninth Region shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted. Reasonablesteps shall be taken by the respondent to insure that said notices are not altered,defaced, or covered by any other material,(b)Notify the Regional Director for the Ninth Region (Cincinnati, Ohio) inwriting within ten (10) days from the receipt of this Intermediate Report whatsteps the respondent has taken to comply herewithIt is further recommended that unless on or before ten (10) days from the(lateof the receipt of this Intermediate Report the respondent notifies the saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take theactionaforesaid.It is further recommended that the Boardsustainthe objections to the electionwhich was held on September 21, 1944, and set aside the results thereof.It is further recommended that the complaint be dismissedinsofar as it chargesthe respondent with having transported eligible voters to and fromthe pollingplace onthe day ofthe election 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board,Series 3, as amended,effective July 12,1944, anyparty or counsel for the Board may within fifteen (15) days from the date ofthe entry of the order transferring the case to the Board, pursuant to Section 32of Article II of said Rules and Regulations, file with Board, Rochambeau Building,Washington25,D. C.,an original and four copies of a statement in writing settingforth suchexceptionsto the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as hereliesupon together with the original and four copies of a brief in supportthereof. Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten(10) days from the date of the order transferring the case tothe Board.JAMES R. HEMINGWAY,Trial Examiner.Dated June 11, 1945.